Case 1:19-cv-01480-FB-RER Document 16-1 Filed 06/26/19 Page 1 of 3 PagelD #: 52

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

KEVIN ALLRED,
PLAINTIFF,

-AGAINST- RULE 68

OFFER OF JUDGMENT
CITY OF NEW YORK, POLICE OFFICER CHRISTOPHER

LEVINE, POLICE OFFICER PHILIP KARA, AND SERGEANT
NOVAIDUL NEON, 19 Civ. 1480 (FB) (RER)

DEFENDANTS.

 

xX

Pursuant to Rule 68 of the Federal Rules of Civil Procedure, defendants, and any
defendant who is currently or subsequently named and hereafter represented by the Office of the
Corporation Counsel in this action, hereby offers to allow plaintiff Kevin Allred to take a
judgment against the City of New York in this action for the total sum of Ten Thousand and One
($10,001.00) Dollars, plus reasonable attorneys’ fees, expenses, and costs to the date of this offer
for plaintiff's federal claims.

This judgment shall be in full satisfaction of all federal and state law claims or
rights that plaintiff may have to damages, or any other form of relief, arising out of the alleged
acts or omissions of defendants or any official, employee, or agent, either past or present, of the
City of New York, or any agency thereof, in connection with the facts and circumstances that are
the subject of this action.

This offer of judgment may only be accepted up to and including June 26, 2019.

This offer of judgment is made for the purposes specified in Rule 68 of the

Federal Rules of Civil Procedure and is not to be construed as an admission of liability by
‘

Case 1:19-cv-01480-FB-RER Document 16-1 Filed 06/26/19 Page 2 of 3 PagelD #: 53

defendants or any official, employee, or agent of the City of New York, or any agency thereof;
nor is it an admission that plaintiff has suffered any damages.

Acceptance of this offer of judgment will act to release and discharge defendants;
their successors or assigns; and all past and present officials, employees, representatives, and
agents of the City of New York, or any agency thereof, from any and all claims that were or
could have been alleged by plaintiff arising out of the facts and circumstances that are the subject
of this action.

Acceptance of this offer of judgment also will operate to waive plaintiffs rights to
any claim for interest on the amount of the judgment.

Plaintiff Kevin Allred agrees that payment of Ten Thousand and One
($10,001.00) Dollars within ninety (90) days of the date of acceptance of the offer shall be a
reasonable time for such payment, unless plaintiff received medical treatment in connection with
the underlying claims in this case for which Medicare has provided, or will provide, payment in
full or in part. If plaintiff Kevin Allred is a Medicare recipient who received medical treatment
in connection with the claims in this case, the ninety (90) day period for payment shall start to
run from the date plaintiff submits to counsel for defendants a final demand letter from
Medicare.

By acceptance of this Rule 68 Offer of Judgment, plaintiff Kevin Allred agrees to

resolve any claim that Medicare may have for reimbursement of conditional payments it has

"made as secondary payer, and a Medicare Set-Aside Trust shall be created, if required by 42

U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiff Kevin Allred further

agrees to hold harmless defendants and all past and present officials, employees, representatives
Case 1:19-cv-01480-FB-RER Document 16-1 Filed 06/26/19 Page 3 of 3 PagelD #: 54

and agents of the City of New York, or any agency thereof, regarding any past and/or future

Medicare payments, presently known or unknown, made in connection with this matter.

The judgment shall contain and recite the terms and conditions set forth herein.

Dated: New York, New York
June 12, 2019

To: VIAHAND DELIVERY
Gillian Cassell-Stiga, Esq.
Beldock Levine & Hoffman LLP
99 Park Avenue, 26th Floor
New York, New York 10016

ZACHARY W. CARTER
Corporation Counsel of the
City of New York
Attorney for Defendants City, Levine, Kara, and
Neon
100 Church Street, Room 3-177
New York, New York 10007
212-356-0892

By \ wt dp

Daniel. Sdavedra
Assistant Ceyporation Counsel
